342 So. 2d 562 (1977)
Frederick Kelly MACK, Appellant,
v.
STATE of Florida, Appellee.
Nos. 76-916 to 76-918.
District Court of Appeal of Florida, Second District.
February 16, 1977.
Jack O. Johnson, Public Defender, Bartow, and Stephen O. Rushing, Asst. Public Defender, Tampa, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Charles Corces, Jr., Tampa, Asst. Atty. Gen., for appellee.
PER CURIAM.
The above appeals are from orders revoking previous orders of probation in three criminal cases and entering adjudications of guilt and consecutive sentences to the State Prison. We reverse.
The affidavit of the probation supervisor alleged that the Appellant had violated Condition (E) of the Orders of Probation, i.e., failure to "live honorably," by trespassing on the property of Graybar Electric. At the revocation hearing the evidence presented was totally insufficient to establish the charged trespass, although ample evidence was presented that indicated the Appellant may have been guilty of other offenses. Indeed, the court orally recognized this and obviously revoked probation on the basis of the other offenses. We have held, nevertheless, that probation cannot be revoked for one reason when the affidavit of violation states another. Hooks v. State, 207 So. 2d 459 (Fla. 2d DCA 1968); Crum v. State, 286 So. 2d 268 (Fla. 4th DCA 1973).
Accordingly, the orders of revocation of probation entered herein are reversed and the judgments and sentences predicated thereon are vacated and set aside; and the causes are remanded for such additional proceedings as may be advised.
HOBSON, A.C.J., and McNULTY and GRIMES, JJ., concur.